Citation Nr: 0308880	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for insomnia. 

7.  Entitlement to an increased rating for a right hip scar 
as a residual of a shell fragment wound to the right hip, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for limitation of 
motion of the right thigh as a residual of a shell fragment 
wound to the right hip, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased (compensable) rating from 
malaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the claims currently on appeal 
as well as service connection for headaches.  During the 
course of the appeal, an October 2002 rating decision granted 
service connection for migraine headaches and increased the 
rating for residuals of shell fragment wound of the right hip 
by granting an additional 10 percent based on limitation of 
motion of the right thigh.  As this decision represents a 
full grant of the benefit sought with regard to migraine 
headaches, it is no longer before the Board for 
consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1977).

The veteran requested a Central Office hearing in a 
substantive appeal that was received in July 1999.  Although 
the veteran was notified of the date, time, and location of 
the hearing, he failed to appear.  There is no indication 
that the veteran desires to reschedule the hearing.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims for service connection for a right 
shoulder disorder, a cervical spine disorder, dizziness, and 
insomnia, and increased ratings for residuals of a shell 
fragment wound of the right hip and malaria have been 
obtained.

2.  There is no competent evidence of a right shoulder 
disorder related to service.

3.  There is no competent evidence to show that the veteran's 
cervical spine disorder is related to service.

4.  There is no competent evidence of dizziness related to 
service.

5.  There is no competent evidence of insomnia related to 
service.

6.  A right hip scar, a residual of a shell fragment wound of 
the right hip was manifested by tenderness.

7.  Limitation of motion of the right thigh, a residual of a 
shell fragment wound of the right hip was manifested by 
painful motion, lack of endurance, and flexion limited to 110 
degrees.

8.  Malaria parasites were not found in a blood smear.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

2.  A cervical spine disorder was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

3.  Dizziness was not incurred service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).

4.  Insomnia was not incurred service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).

5.  The criteria for an increased evaluation for a right hip 
scar, a residual of a shell fragment wound of the right hip 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2002). 

6.  The criteria for an increased evaluation for limitation 
of motion of the right thigh, a residual of a shell fragment 
wound of the right hip have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5252 (2002).

7.  The criteria for an increased evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, 
Diagnostic Code 6304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the April 1999 statement of the case and October 2002 
supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits sought, the evidence 
which would substantiate the claim, and the evidence that has 
been considered in connection with the appeal.  Moreover, in 
a letter dated in May 2002, the RO specifically informed the 
veteran of the VCAA and VA's duty to assist under the new 
law.  The Board reviewed the letter and found that its 
contents, as well as the other aforementioned documents 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims, and has been provided ample opportunity to submit 
such information and evidence.

Factual Background

Service medical records are negative for any complaints or 
findings associated with the veteran's right shoulder, 
cervical spine, dizziness, and insomnia.

Service connection was established for malaria and residuals 
of a wound to the right hip in an April 1971 rating decision 
based on evidence of a shell fragment wound to the right hip 
at treatment for malaria in service.  A zero percent 
(noncompensable) evaluation was assigned for each disability 
based on the level of disability demonstrated at that time.

A June 1995 rating decision increased the evaluation of 
residuals of a shell fragment wound to 10 percent.

A letter from Frank S. Folk, M.D., dated in June 1997 noted 
the veteran's complaints that included dizziness and insomnia 
associated with neck, right shoulder pain, back, and right 
hip pain.

The veteran underwent VA examinations in August 1997.  He 
indicated that he had a 20-year history of headaches that 
often awakened him at night.  He reported a 10-year history 
of cervical spine and bilateral shoulder pain.  The diagnosis 
was C5 radiculopathy secondary to degenerative joint disease 
of the cervical spine and/or referred pain secondary to 
cervical facet syndrome and cervicogenic headaches.  
Degenerative joint disease was also diagnosed at C6-7.  X-
rays of the right shoulder were negative.  No pathology was 
found in the right shoulder and shoulder pain was diagnosed 
as secondary to degenerative joint disease of the cervical 
spine.  The examination report for malaria noted that there 
was no renal impairment, mental changes, and anemia.  
Neurological, musculoskeletal, skin, and cardiac were also 
not impaired.  The veteran complained of right hip pain 
especially with cold and wet weather.  He ambulated without 
an assistive device for an unlimited distance except with 
exacerbation.  On examination, there was a mildly positive 
Patric's sign on the right and mildly decreased flexors 
strength.  Range of motion of the right hip was 90 degrees of 
flexion and 45 degrees of abduction.  Flexion beyond 60 
degrees was painful.

The veteran underwent VA examination in July 2002.  With 
regard to malaria, the veteran complained of fever and chills 
lasting up to 30 minutes every few months.  A malaria smear 
was negative for parasites.  During the orthopedic 
examination, the veteran complained of intermittent right hip 
pain.  Precipitating factors were prolonged ambulation and 
stairs.  His employment as a maintenance worker aggravated 
the pain because he was on his feet a lot.  There was a one 
inch healed post shrapnel injury scar on the right lateral 
hip.  The scar was mildly tender with no adherence.  Passive 
and active range of motion of the right hip was limited in 
all directions with pain and there was lack of endurance.  
The right hip demonstrated flexion to 110 degrees, extension 
to 30 degrees, adduction to 20 degrees, abduction to 30 
degrees, external rotation to 30 degrees, and internal 
rotation to 15 degrees.  

An October 2002 rating decision increased the evaluation for 
residuals of a shell fragment wound by 10 percent based on 
limitation of motion of the right thigh.

Jai J. Rhee, M.D., noted in a November 2002 statement that 
the veteran had hypertensive heart disease and was unable to 
work.   

Analysis

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms, 
however, is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) .

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

The veteran contends he suffers from a right shoulder 
disorder, cervical spine disorder, dizziness, and insomnia as 
a result of service.

1.  Right shoulder

The Board has reviewed the records and finds that service 
connection is not warranted for a right shoulder disorder.  
Service medical records do not contain any complaints or 
findings related to the veteran's right shoulder.  Although 
the veteran was in combat his statement is not sufficient 
proof on its own because he did not relate a specific 
incident or injury in service to the right shoulder that 
would allow consideration of whether the event was consistent 
with the circumstances, conditions, or hardships associated 
with such service.  See 38 U.S.C.A. § 1154(b) (West 2002).  
Equally important is that fact that there is no medical 
diagnosis of a right shoulder disorder.  Since there is no 
evidence of an injury or disease in service and no current 
diagnosis, which are two critical requirements to establish 
service connection, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right shoulder disorder.  As such, the 
benefit-of-the-doubt doctrine is not for application and the 
claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Cervical spine

The Board has reviewed the records and finds that service 
connection is not warranted for a cervical spine disorder.  
The medical evidence shows that the veteran has degenerative 
joint disease at C5-7.  Although the diagnosis satisfies one 
element to establish service connection, there is no evidence 
of a disease or injury in service that involved the cervical 
spine.  As stated previously, the veteran's status as a 
combat veteran is not sufficient evidence unless he reported 
an event or injury that was consistent with the 
circumstances, conditions, and hardship of such service.  The 
veteran has never alleged that any specific incident in 
service occurred that involved his neck, therefore no 
determination can be made as to its consistency with service.  
Without evidence of an injury in service, there is no in-
service event with which his current neck disorder can be 
linked.  In view of the foregoing, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a cervical spine disorder.  As such, 
the benefit-of-the-doubt doctrine is not for application and 
the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

3.  Dizziness

The Board has reviewed the records and finds that service 
connection is not warranted for dizziness.  Service medical 
records contain no complaints or treatment for dizziness and 
there are no postservice medical records related to 
dizziness.  Although Dr. Folk's letter mentioned dizziness, 
it was only in the context of reporting the veteran's 
complaints and no findings or diagnosis was made relative to 
that complaint.  With no medical evidence to support the 
veteran's contention regarding dizziness, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for dizziness.  As such, the benefit-
of-the-doubt doctrine is not for application and the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Insomnia

The Board has reviewed the records and finds that service 
connection for insomnia is not warranted.  Service medical 
records contain no complaints or treatment for insomnia and 
there are no postservice medical records related to insomnia.  
Although Dr. Folk's letter mentioned insomnia, it was only in 
the context of reporting the veteran's complaints and no 
findings or diagnosis was made relative to that complaint.  
The only sleeping difficulty noted was in the August 1997 VA 
examination report in which the veteran complained of awaking 
often at night secondary to headaches, which are already 
service connected.  Since there is no medical evidence to 
support the veteran's contention regarding insomnia, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for dizziness.  As such, 
the benefit-of-the-doubt doctrine is not for application and 
the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002). 

1.  Right hip scar

Regarding the issue of an increased evaluation for shell 
fragment wound scar, right hip, the Board observes that, 
effective August 30, 2002, the schedular criteria for the 
evaluation of service-connected skin disabilities underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law and regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for 
service-connected shell fragment wound scar, right hip, be 
evaluated under the pertinent regulations effective both 
before and after the August 30, 2002 changes to the rating 
schedule.  

In that regard, under the schedular criteria in effect prior 
to August 30, 2002, for a scar (38 C.F.R. § 4.118, Diagnostic 
Code 7804), a 10 percent evaluation was assigned for scars 
that are tender and painful on objective demonstration.  
Under the revised criteria, a 10 percent rating is assigned 
for a superficial scar which is painful on examination.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Despite the slight change in the 
wording, the criteria remains the same, and the veteran can 
be rated under either the old or new criteria  (See Bernard 
v. Brown, 4 Vet App 384 (1993)).

As this is the maximum evaluation under this code, a higher 
evaluation can be assigned only if the disability meets the 
criteria for another code with evaluations higher than 10 
percent.  In this instance, the other diagnostic codes for 
scars involve burns or disfigurement on prominent parts of 
the body such as head, face or neck.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802 (2002).  Since the 
veteran's scar is on the right hip and is the result of a 
shell fragment wound, none of the criteria for the other 
codes apply.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased evaluation, the benefit-
of-the-doubt doctrine is not for application and the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Limitation of motion of the right thigh

Limitation of motion of the right thigh is evaluated as 10 
percent disabling under code 5252.  Under this code, 10 
percent is warranted for thigh flexion limited to 45 degrees, 
20 percent is warranted for flexion limited to 30 degrees, 30 
percent is warranted for flexion limited to 20 degrees, and 
40 percent is warranted for flexion limited to 10 degree.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5252.

VA examinations in August 1997 and July 2002 reported flexion 
to 90 and 110 degrees, respectively.  These findings, by 
themselves, do not warrant a compensable evaluation; however, 
when an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown , 10 Vet. App. 80, 85 (1997).   

In light of DeLuca, no more than 10 percent is warranted 
based on evidence of painful motion and lack of endurance 
that was noted in the July 2002 VA examination report.

For the reasons stated above, an rating in excess of 10 
percent is not warranted since range of motion of the right 
thigh was not limited to 30 degrees or less of flexion.  

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased evaluation, the benefit-
of-the-doubt doctrine is not for application and the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Malaria

The veteran's malaria is evaluated as zero percent disabling 
under code 6304.  Under this code, 100 percent is warranted 
as an active disease.  It is noted that the diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, rate 
residuals such as liver or spleen damage under the 
appropriate systems.  See 38 C.F.R. § 4.88b, Diagnostic Code 
6304.  

There is no medical evidence to show that the veteran has 
suffered a relapse of malaria.  Although he complained of 
fever and chills every few months, a blood smear in July 2002 
was negative for malarial parasites.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim of entitlement to an increased 
evaluation.  The benefit-of-the-doubt doctrine is not for 
application and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As a final matter, in evaluating each claim for an increased 
evaluation, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (2002).  


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for dizziness is denied.

Service connection for insomnia is denied.

An increased evaluation for a right hip scar is denied.

An increased evaluation for limitation of motion of the right 
thigh is denied.

An increased evaluation for malaria is denied.


REMAND

Although correspondence sent to the veteran in May 2002 
notified him of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), a review of the record reveals 
that aspects of the Act have not been complied with in regard 
to VA's duty to assist the veteran.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002). 

Specifically, the RO should attempt to obtain private medical 
records identified in the record.  A statement from Dr. Folk 
dated in June 1997 indicated that he treated the veteran for 
hypertension.  A letter dated in November 2002 indicated that 
he was also seen by Jai J. Rhea, M.D., in connection with his 
hypertension.  VA must make reasonable efforts to obtain 
these records.  

In addition, VA examinations were conducted in July 2002; 
however, the orthopedic examination did not address the 
veteran's claimed back disability.  Service medical records 
showed that the veteran was treated for back pain in December 
1970 after falling.  A medical opinion is needed to determine 
if the veteran's complaints of back pain are related to this 
incident in service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him since 
service for the disorders that are 
currently on appeal.  Of particular 
interest are medical records from Dr. 
Rhee and Dr. Folk for the treatment of 
hypertension.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  Unsuccessful 
attempts at procuring any medical records 
must be documented in writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied.

3.  Thereafter, the veteran should be 
scheduled for VA cardiology and 
orthopedic examinations to ascertain the 
nature and etiology the veteran's 
hypertension and back disorder.  The 
claims file should be sent for review by 
the physicians.  The examiners should be 
requested to do the following:  Review 
the records and include a notation in the 
report to that the record review took 
place.  Any test or studies deemed 
appropriate by the physician to make the 
requested determination should be 
undertaken.  The physicians must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.

With regard to the specific examinations, 
the examiners should be requested to do 
the following:

The orthopedic examiner should obtain a 
history of from the veteran of his back 
pain.  If a disorder is diagnosed, then 
an opinion should be provided as to 
whether the diagnosed disorder is at 
least as likely as not related to 
military service.

The cardiology examiner should obtain a 
history from the veteran regarding his 
hypertension.  An opinion should be 
provided as to whether the veteran's 
hypertension is at least as likely as not 
related to military service. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claims.  

4.  Upon completion of the requested 
development above, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



